Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 29 April 2022 was received.  Claims 3-51-11, 13, and 18-20 were cancelled.  Claims 12 and 14-16 were amended.  Claims 21-27 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been maintained even in view of the amendment to the title. The title is still suggested to better differentiate from the prior art.


Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 16 is withdrawn, because the claim has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Boor et al. in view of Reedy et al. on claims 12-17 is withdrawn, because independent claim 12 has been amended and claim 13 has been cancelled.
	
	

Claims 12, 14-17, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boor et al. (US 10003112) in view Ahn (US 2016/0056514) and Reedy et al. (US 2019/0044271).
Regarding claims 12 and 24-27, Boor discloses a battery module comprising: battery cells having an electrically conductive terminal (1:59-2:29); a nonconductive terminal cap configured to at least partially surround the terminal (end plates 40; 5:41-6:16; Fig 4B); a bus bar (high voltage bus bar assembly 34; 5:24-40) having an end mechanically and electrically engaging the terminal in an assembled condition (Figs 3, 4B) provided in a number equal to the number of battery modules (1:59-2:34), and a nonconductive shroud enclosing the bus bar (backplane 130; 4:53-5:57); but is silent towards the first and second female terminals arranged on opposite ends of the bus bar, the first and second female terminals receiving the first and second male terminals wherein the bus bar is in direct contact with one side of the first male terminal and is in direct contact with an opposite side of the second male terminal; the terminal caps having a perimeter wall configured to circumscribe at least a portion of the terminal to provide a gap exposing the terminal, the terminal cap includes a first attachment feature, the shroud includes second attachment features removably engaging the first attachment feature in the assembled condition to secure the shroud to the terminal cap.  

    PNG
    media_image1.png
    396
    599
    media_image1.png
    Greyscale


Ahn teaches a bus bar (150, 160; Figs 5 and 6) interconnecting a first electrode terminal of a first unit cell and a second electrode terminal of a second unit cell where the first and second terminals have a plurality of surfaces configured to face and make contact with corresponding surfaces of the bus bar parallel and laterally offset from one another (Abstract) [0015-0017, 0024, 0104] defining two equal oblique angles between ends of the bus bars (see Fig 7 below) so that contact resistance and heat generated can be reduced between the electrode terminals and the bus bar [0026-0027].  It would have been obvious to one of ordinary skill in the art to provide a bus bar interconnecting terminals between unit cells having a plurality of surfaces configured to face and make contact with the corresponding surfaces of the terminals in the bus bar and terminals of Boor because Ahn recognizes such a configuration allows for the series or parallel connections required to form the battery module while reducing the contact resistance and heat generation [0026-0027, 0041]. 

    PNG
    media_image2.png
    607
    706
    media_image2.png
    Greyscale

	Reedy teaches electrical terminals provided with planar blade shaped isolators formed of a dielectric material where a second housing provides a protective shroud (terminal cap having a perimeter wall configured to circumscribe a least a portion of the terminal providing a gap exposing terminal; Figs 4 and 5) [0030, 0036], first and second attachment features securing the shroud to the terminal cap (see annotated Fig 4 below). 

    PNG
    media_image3.png
    562
    508
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    659
    868
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide terminal caps configured to partially surround the respective terminals with a gap and including a first and second attachment feature for the terminal cap structures of Boor and Ahn because Reddy recognizes that such a structure for the terminal allows for the prevention of a human finger from contacting the conductor [0029].
Regarding claims 14 and 21-23, Reedy further discloses the battery module of claim 12, wherein the perimeter wall has a U-shape arranged on at least three sides of the terminal (see annotated Fig 5 below), the terminal caps have a post arranged interiorly of the perimeter wall (see annotated Fig 4 above), the gap provided between the post and the perimeter wall (Fig 4), the terminals are male terminal with a perimeter edge bounding opposing faces of the terminal (58; see annotated Fig 5 below), the post receives the terminal and surrounds the perimeter edge but leaves the opposing faces exposed [0035-0037] (Figs 4-6).  

    PNG
    media_image5.png
    609
    544
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a U-shaped perimeter wall providing a gap where the terminal connections are provided within a protective shroud for the terminal structure of Boor and Ahn because Reddy recognizes that such a configuration provides the benefit of increasing the electrical current carrying capacity of the electrical connector while protecting against an electrical shock caused by inadvertent contact with an energized terminal [0050].
Regarding claim 15, Reedy further discloses the battery module of claim 14, wherein the perimeter wall extends beyond the post (Fig 4), and the post extends beyond the terminal (Fig 4), the perimeter wall and the post cooperating to provide the gap as finger-proof [0029, 0038].  
Regarding claim 16, Reedy further discloses the battery module of claim 12, wherein one of the first and second attachment features is a cantilevered beam defining a slot (see annotated Fig 4 above), and the other of the first and second attachment features is a protrusion, the finger and the protrusion interlocking within the slot in the assembled condition (see annotated Fig 4 above).  
Regarding claim 17, Boor discloses the battery module of claim 12, wherein the shroud includes multiple shroud portions cooperating with one another to enclose the bus bar (portion of backplane assembly for each battery module; Fig 2), the multiple shroud portions include first and second shroud portions nested relative to one another in an overlapping relationship (Figs 2 and 3).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727